Title: To Alexander Hamilton from Tench Coxe, [26 April 1794]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, April 26, 1794. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of the letter Coxe wrote: “My letter of the 26th. of April 1794 contains a full recapitulation and disquisition of certain documents, and proofs concerning the interruptions of the service, which had been brought to the treasury in the several months immediately preceeding its date.” Letter not found.]
